Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-11, 13-19, and 21 are pending. Claims 4, 12, and 20 are canceled by Applicant. Claim 21 is newly added by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Applicant’s Reply Not Fully Responsive
Applicant’s reply filed on 08/12/2022 is not fully responsive (see 37 CFR 1.111) to the prior office action dated 05/13/2022 because of the following omission(s) or matter(s): The aforementioned non-final office action includes a double patenting rejection to which Applicant failed to adequately respond in the aforementioned reply. A complete response to a non-statutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 804 and 1490 for a discussion of terminal disclaimers). Such a response is required even when the non-statutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. The above-mentioned reply appears to be a bona fide attempt to provide a complete response to the above-mentioned prior office action, but through an apparent oversight or inadvertence, consideration of some matter or compliance with some requirement has been omitted. Applicant is required to supply the omission or correction to thereby provide a full response to the aforementioned/above-mentioned prior office action in the subsequent response/reply.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/12/2022 has been entered. 

Claim Objections
As per claim 21, in ll. 1 “The method” should be “The system”.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As per claims 1-3, 5-11, 13-19, and 21 they are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-7, 9-11, 13-15, 17, and 19-21 of U.S. Application 16/746,805, as most recently amended. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of U.S. Application 16/746,805 contain, and have obvious substantially similar limitations of claims of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
Copending U.S. Application 16/746,805
1. A system for distributed processing, the system comprising: 
a source processor that includes an automotive system architecture including at least a microcontroller abstraction layer; and 
a memory that includes instructions that, when executed by the source processor, cause the source processor to:
receive, from a plurality of other processors, an idle time and at least one task execution characteristic corresponding to each respective processor of the plurality of other processors, wherein the source processor is disposed on a controller area network within a vehicle and configured to control at least a portion of at least one vehicle operation, and wherein at least one processor of the plurality of other processors is remotely located from the controller area network; 
8. The system of claim 1, wherein the source processor and at least one other processor of the plurality of other processors are disposed in the vehicle.
identify at least one target processor of the plurality of other processors to execute a task associated with the source processor based on the idle time and the at least one task execution characteristic of the at least one target processor; 
communicate, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the source processor; and 
in response to receiving a communication from the at least one target processor indicating acceptance of the task, communicate, to the at least one target processor, instructions for executing the task, wherein the at least one target processor executes the task according to the instructions for executing the task.

2. The system of claim 1, wherein the at least one task execution characteristic indicates a capability of a respective processor of the plurality of other processors of executing a particular task.

3. The system of claim 1, wherein the instructions further cause the source processor to store the idle time and the at least one task execution characteristic for each of the plurality of other processors.

5. The system of claim 1, wherein the instructions further cause the source processor to receive data, from the at least one target processor, corresponding to execution of the task.

6. The system of claim 1, wherein the instructions further cause the source processor to receive, from each of the plurality of other processors, a trust indication.

7. The system of claim 6, wherein the trust indication indicates that a respective processor of the plurality of other processors is trusted to perform a corresponding task.

9. A method for distributed processing, the method comprising: 
receiving, from a plurality of other processors and at a source processor that includes an automotive system architecture including at least a microcontroller abstraction layer, an idle time and at least one task execution characteristic corresponding to each respective processor of the plurality of other processors, wherein the source processor is disposed on a controller area network within a vehicle and configured to control at least a portion of at least one vehicle operation, and wherein at least one processor of the plurality of other processors is remotely located from the controller area network;
identifying at least one target processor of the plurality of other processors to execute a task associated with the source processor based on the idle time and the at least one task execution characteristic of the at least one target processor; 
communicating, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the source processor; and 
in response to receiving a communication from the at least one target processor indicating acceptance of the task, communicating, to the at least one target processor, instructions for executing the task, wherein the at least one target processor executes the task according to the instructions for executing the task.
16. The method of claim 9, wherein the source processor and at least one other processor of the plurality of other processors are disposed in the vehicle.

10. The method of claim 9, wherein the at least one task execution characteristic indicates a capability of a respective processor of the plurality of other processors of executing a particular task.

11. The method of claim 9, further comprising storing, at the source processor, the idle time and the at least one task execution characteristic for each of the plurality of other processors.

13. The method of claim 9, further comprising receiving, at the source processor, data, from the at least one target processor, corresponding to execution of the task.

14. The method of claim 9, further comprising receiving, at the source processor and from each of the plurality of other processors, a trust indication.

15. The method of claim 14, wherein the trust indication indicates that a respective processor of the plurality of other processors is trusted to perform a corresponding task.

17. A distributed processing apparatus, comprising: 
a processor disposed on a controller area network of a vehicle, the processor including an automotive system architecture that includes at least a microcontroller abstraction layer; and 
a memory including instructions that when executed by the processor, cause the processor to: 
receive, from at least one other processor disposed on the controller area network of the vehicle and at least one other processor remotely located from the controller area network of the vehicle, an idle time and at least one task execution characteristic corresponding to each respective processor of the at least one other processor of the vehicle and the at least one other processor remotely located from the controller area network of the vehicle; 





identify at least one target processor of the at least one other processor disposed on the controller area network of the vehicle and the at least one other processor remotely located from the controller area network of the vehicle to execute a task associated with the processor disposed on the controller area network of the vehicle based on the idle time and the at least one task execution characteristic of the at least one target processor; 
communicate, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the processor disposed on the controller area network of the vehicle; and 
in response to receiving a communication from the at least one target processor indicating acceptance of the task, communicate, to the at least one target processor, instructions for executing the task, wherein at least one target processor executes the task according to the instructions for executing the task.

19. The apparatus of claim 17, wherein the instructions further cause the processor disposed on the controller area network of the vehicle to store the idle time and the at least one task execution characteristic for each of the at least one other processor disposed on the controller area network of the vehicle and the at least one other processor remotely located from the controller area network of the vehicle.

18. The apparatus of claim 17, wherein the at least one task execution characteristic indicates a capability of a respective processor of the at least one other processor disposed on the controller area network of the vehicle and the at least one other processor remotely located from the controller area network of the vehicle of executing a particular task.

21. The method of claim 1, wherein:
the source processor includes an electronic control unit configured to control at least the portion of the at least one vehicle operation;
the at least one processor of the plurality of other processors that is remotely located from the controller area network is capable of processing tasks associated with control of at least the portion of the at least one vehicle operation; and
at least one other processor of the plurality of other processors is disposed on the controller area network and configured to perform at least one task associated with at least one other vehicle operation, and capable of processing tasks associated with control of at least the portion of the at least one vehicle operation.
1. A system for dynamic software management, the system comprising:
a source processor; and
a memory that includes instructions that, when executed by the source processor, cause the source processor to: 


receive, from one or more other processors, an idle time and at least one task execution characteristic of corresponding to each respective processor of the one or more other processors, wherein the source processor and each of the one or more other processors are disposed on a controller area network within a vehicle, and wherein the source processor includes an automotive system architecture that includes at least a microcontroller abstraction layer and at least one of the one or more other processors includes a non-automotive system architecture that includes at least a hardware abstraction layer; 

identify a target processor of the one or more other processors capable of executing a task associated with the source processor based on the idle time and the at least one task execution characteristic of the target processor; 

communicate, to the target processor, a task request requesting the target processor execute the task associated with the source processor; and 
in response to receiving a communication from the target processor indicating acceptance of the task, communicate, to the target processor, instructions for executing the task, wherein the target processor executes the task according to the instructions for executing the task.


2. The system of claim 1, wherein the at least one task execution characteristic indicates a capability of a respective processor of the one or more other processors of executing a particular task.

3. The system of claim 1, wherein the instructions further cause the processor to store the idle time and the at least one task execution characteristic for each of the one or more other processors.

5. The system of claim 1, wherein the instructions further cause the source processor to receive data, from the target processor, corresponding to execution of the task.


6. The system of claim 1, wherein the instructions further cause the source processor to receive, from each of the one or more other processors, a trust indication.

7. The system of claim 6, wherein the trust indication indicates that a respective processor of the one or more other processors is trusted to perform a corresponding task.

9. A method for dynamic software management, the method comprising: receiving, at a source processor, an idle time and at least one task execution characteristic of corresponding to respective processors of one or more other processors, wherein the source processor and each of the one or more other processors are disposed on a controller area network within a vehicle, and wherein the source processor includes an automotive system architecture that includes at least a microcontroller abstraction layer and at least one of the one or more other processors includes a non-automotive system architecture that includes at least a hardware abstraction layer;
identifying a target processor of the one or more other processors capable of executing a task associated with the source processor based on the idle time and the at least one task execution characteristic of the target processor; 

communicating, to the target processor, a task request requesting the target processor execute the task associated with the source processor; and 
in response to receiving a communication from the target processor indicating acceptance of the task, communicating, to the target processor, instructions for executing the task, wherein the target processor executes the task according to the instructions for executing the task.






10. The method of claim 9, wherein the at least one task execution characteristic indicates a capability of a respective processor of the one or more other processors of executing a particular task.

11. The method of claim 9, further comprising storing the idle time and the at least one task execution characteristic for each of the one or more other processors.


13. The method of claim 9, further comprising receiving data, from the target processor, corresponding to execution of the task.


14. The method of claim 9, further comprising receiving, from each of the one or more other processors, a trust indication.



15. The method of claim 14, wherein the trust indication indicates that a respective processor of the one or more other processors is trusted to perform a corresponding task.

17. A dynamic software management apparatus, comprising: 
a first electronic control unit of a vehicle, the first electronic control unit including a processor and 

a memory, the memory including instructions that, when executed by the processor, cause the processor to: 
receive, from a second electronic control unit of the vehicle, an idle time and at least one task execution characteristic of the second electronic control unit, wherein the source processor and each of the one or more other processors are disposed within a vehicle, and wherein the source processor includes an automotive system architecture that includes at least a microcontroller abstraction layer and at least one of the one or more other processors includes a non-automotive system architecture that includes at least a hardware abstraction layer, and wherein the first control unit and the second control unit are disposed on a controller area network of the vehicle; 
determine whether the second electronic control unit is capable of executing software associated with the first electronic control unit based on the idle time and the at least one task execution characteristic of the second electronic control unit;




in response to a determination that the second electronic control unit is capable of executing the software, communicate, to the second electronic control unit, a request to execute the software; and 
in response to receiving a communication from the second electronic control unit indicating acceptance of the request to execute the software, flash the software on the second electronic control unit, wherein the second electronic control unit executes the software.


19. The dynamic software management apparatus of claim 18, wherein the instructions further cause the processor to receive, from the second electronic control unit, data corresponding to execution of the software.





20. The dynamic software management apparatus of claim 17, wherein the at least one task execution characteristic indicates a capability of a respective processor of the one or more other processors of executing a particular task.



21. The method of claim 1, wherein the source processor includes an electronic control unit configured to control at least a portion of at least one vehicle operation, and wherein at least one of the one or more other processors are is capable of processing tasks associated with control of at least the portion of the at least one vehicle operation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 2015/0007185) (hereinafter Dey as previously cited), Binotto et al. (US 2019/0373051) (hereinafter Binotto as previously cited), and Zhang et al. (US 2020/0211301) (hereinafter Zhang).

As per claim 1, the combination of references above teaches a system for distributed processing, the system comprising:
	a source processor (Dey fig. 2, block 202-2) that includes an automotive system architecture including at least a microcontroller abstraction layer (Zhang [0065]);
	a memory (Dey fig. 2, block 206-2) that includes instructions that, when executed by the source processor, cause the source processor to: 
		receive, from a plurality of other processors (Dey [0023]), an idle time and at least one task execution characteristic of corresponding to each respective processor of the plurality of other processors (Dey abstract; [0026]; [0066]), wherein the source processor is disposed on a controller area network within a vehicle and configured to control at least a portion of at least one vehicle operation (Zhang [0033]), and wherein at least one processor of the plurality of other processors is remotely located from the controller area network (Dey [0024]); 
		identify at least one target processor of the plurality of other processors to execute a task associated with the source processor based on the idle time and the at least one task execution characteristic of the target processor (Dey [0048]); 
		communicate, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the source processor (Dey [0012] and Binotto [0094]); and 
		in response to receiving a communication from the at least one target processor indicating acceptance of the task (Binotto [0095] and fig. 7, block 720), communicate, to the at least one target processor, instructions for executing the task (Dey [0065]; [0068]-[0069]), wherein the at least one target processor executes the task according to the instructions for executing the task (Dey [0013] and [0015]).

Binotto and Dey are both concerned with computer task execution in a computing environment. Dey teaches determining processor idle time and capability to select a processor for task execution while Binotto teaches accepting a task request. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dey in view of Binotto because it would provide for a scheduler that distributes tasks in a manner that optimizes the manner in which tasks are performed based on the capabilities of network devices. The scheduler would consider capabilities of network devices as well as the availability of the capabilities in network devices.

Zhang and Dey are both concerned with computer task execution in a computing environment. Dey teaches determining processor idle time and capability to select a processor for task execution while Zhang teaches controller area network and a microcontroller abstraction layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dey and Binotto in view of Zhang because it would provide for multiple secure measures to authenticate both the hardware and software components and data in a vehicle and enforce secure communication between ECUs, thereby improving the safety and security of both the autonomous vehicle and the passenger. Hardware that does not pass the authentication may be detected and reported to a security operation center, and may also be prevented from communicating with other ECUs or otherwise compromising the integrity of other ECUs. For example, the ECUs may not decode or execute malicious commands that may jeopardize the vehicle or its passengers. Therefore, the techniques may reduce or minimize safety and security issues caused by, for example, vehicles being physically or electronically attacked or modified without authorization. Furthermore, grouping only ECUs with the same security level can prevent attackers from obtaining the group key for ECUs having a lower security level and then using the obtained group key to tamper communication between ECUs having higher security levels thus providing both security and convenience for installing a new ECU or repairing the vehicle when an ECU needs to be replaced, upgraded, or repaired.

As per claim 2, Dey further teaches the system of claim 1, wherein the at least one task execution characteristic indicates a capability of a respective processor of the plurality of other processors of executing a particular task ([0026]).

As per claim 3, Dey further teaches the system of claim 1, wherein the instructions further cause the processor to store the idle time and the at least one task execution characteristic for each of the plurality of other processors ([0044]).

As per claim 5, Dey further teaches the system of claim 1, wherein the instructions further cause the source processor to receive data, from the at least one target processor, corresponding to execution of the task ([0019] and [0054]).

As per claim 6, Dey further teaches the system of claim 1, wherein the instructions further cause the source processor to receive, from each of the plurality of other processors, a trust indication ([0050]-[0051]).

As per claim 7, Dey further teaches the system of claim 6, wherein the trust indication indicates that a respective processor of the plurality of other processors is trusted to perform a corresponding task ([0065] and [0069]).

As per claim 8, Zhang teaches wherein the source processor and at least one other processor of the plurality of processors are disposed in the vehicle ([0033]).

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 21, Zhang teaches wherein:
	the source processor includes an electronic control unit configured to control at least the portion of the at least one vehicle operation ([0033]);
	the at least one processor of the plurality of other processors that is remotely located from the controller area network is capable of processing tasks associated with control of at least the portion of the at least one vehicle operation ([0125]); and
	at least one other processor of the plurality of other processors is disposed on the controller area network and configured to perform at least one task associated with at least one other vehicle operation, and capable of processing tasks associated with control of at least the portion of the at least one vehicle operation ([0033]).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Fuchs et al. (US 2019/0034250) disclose an automobile comprising an ECU and a hardware abstraction layer.

Malahy et al. (US 2014/0188388) disclose multiple processors within a vehicle.

You (US 2016/0306673) discloses resource provision of processing nodes from a pool.

Ogata et al. (US 2008/0007765) disclose load distribution control.

Gallino et al. (US 2007/0094270) disclose processing heterogeneous units of work.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            October 11, 2022